DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1-19, drawn to Devices, classified in G11C11/223.
Group II. 	Claim 20, drawn to a Method, classified in H01L27/1159.
The inventions are distinct, one from the other because of the following reasons:
Inventions I and II are related as the device made and the process of making. The inventions are distinct if either or both of the following can be shown: (1) that the device as claimed can be made by another and materially different process or (2) that the process as claimed can furnish another and materially different device (MPEP § 806.05(f)). In the instant case, the ferroelectric memory device of claim 1, can be made using a different method. The ferroelectric memory device of claim 1 can be formed by first forming a metal gate stack comprising a gate dielectric over a substrate and a metal gate over the gate dielectric, then forming a sidewall spacer over the substrate and along sides of the metal gate stack, followed by recessing the metal gate to form a recessed space between an upper portion of the sidewall spacer, then forming a self-aligned contact (SAC) mask in the recessed space, then forming an opening through the SAC mask that exposing the metal gate and filling the opening with a polarization switching structure. This is a different method than the one implemented in claim 20 but would provide the same device.


Species A: Embodiment of Figure 4 where the FeFET stack 130 may comprise a first conductive structure 112 disposed on a memory device gate stack 120, a ferroelectric structure 114 disposed on the first conductive structure 112, and a second conductive structure 116 disposed on the ferroelectric structure 114. 

    PNG
    media_image1.png
    343
    315
    media_image1.png
    Greyscale

Species B: Embodiment of Figure 5 where the ferroelectric structure 114 may have a U-shape, and the sidewalls of the second conductive structure 116 may be disposed between the sidewalls of the ferroelectric structure 114. In such embodiments, the ferroelectric structure 114 may have a top surface coplanar with that of the second conductive structure 116. Thus Species B is different than Species A.

    PNG
    media_image2.png
    331
    318
    media_image2.png
    Greyscale

Species C: Embodiment of Figure 6 where the first conductive structure 112 may have a U-shape, the sidewalls of the ferroelectric structure 114 may be disposed between the sidewalls of the first conductive structure 112, and the sidewalls of the second conductive structure 116 may be disposed between the sidewalls of the ferroelectric structure 114. In such embodiments, the first conductive structure 112 and the ferroelectric structure 114 may have top surfaces coplanar with that of the second conductive structure 116. Thus Species C is different than both Species A and B.

    PNG
    media_image3.png
    332
    330
    media_image3.png
    Greyscale

Species D: Embodiment of Figure 7 where the polarization switching structure 110 may comprise a ferroelectric structure 114 disposed on a memory device gate stack 120 and a conductive structure 116' disposed on the ferroelectric structure 114. The ferroelectric structure 114 may be in direct contact with the device gate stack. A conductive structure between the memory device gate stack 120 and the ferroelectric structure 114 may be omitted. The gate electrode 118 acts as a lower electrode for the polarization switching structure 110. Thus Species D is different than Species A, B and C.

    PNG
    media_image4.png
    323
    313
    media_image4.png
    Greyscale

Species E: Embodiment of Figure 8 where a second SAC mask 128 may be disposed on top of the polarization switching structure 110, such that source/drain contacting flexibility can be enhanced. The second SAC mask 128 may have a top surface co-planar with that of the sidewall spacers 502. Thus Species E is different than Species A, B, C and D.

    PNG
    media_image5.png
    332
    315
    media_image5.png
    Greyscale

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design. 
the inventions have acquired a separate status in the art in view of their different classification.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The inventions as claimed have nothing of record to show them to be obvious variants. The claims to the different species require a different field of search, e.g. searching different class/subclass combinations and 
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention (Group I or Group II, if Group I is elected, then one of five Species must also be selected) to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


09/29/2021